Citation Nr: 0843309	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-22 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1971 and from November 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the claims folders 
subsequently was transferred to the RO in Manchester, New 
Hampshire.

In April 2007, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  He testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in December 2007.  Transcripts of those proceedings are 
of record.


FINDINGS OF FACT

1.  In an unappealed October 2003 rating decision, the 
originating agency denied reopening of a previously denied 
claim for service connection for PTSD.

2.  The evidence received since the October 2003 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran has PTSD that it etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  PTSD was incurred in active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD and that the evidence 
of record is sufficient to his establish entitlement to 
service connection for that disability.  Therefore, no 
further development of the record is required with respect to 
the matters decided herein.  Although the record reflects 
that the RO has not provided appropriate notice with respect 
to the initial-disability-rating and effective-date elements 
of the claim, those matters are not currently before the 
Board and the RO will have the opportunity to provide the 
required notice before deciding those matters.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection for PTSD was first denied in an unappealed 
rating decision of February 1999.   That denial was continued 
in an unappealed May 1999 rating decision.  In an unappealed 
October 2003 rating decision, the originating agency declined 
to reopen the claim after determining that evidence submitted 
since the last final decision did not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

The evidence received since the October 2003 rating decision 
includes VA treatment records dated from 2003 to 2007; a May 
2004 reply from the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR); a letter from the veteran's 
commanding officer dated in June 2005; the veteran's hearing 
testimony; the report of an August 2005 VA examination; and 
letters from the veteran's VA psychiatrist.

The VA treatment records include numerous diagnostic 
assessments of PTSD and reflect the veteran's ongoing 
treatment for PTSD, including his participation in a PTSD 
program.

The May 2004 reply from USASCRUR confirms that the city in 
which the veteran was stationed during his second period of 
active duty was the subject of enemy missile attacks six 
times between January 1991 and February 1991.  It also 
confirms a specific incident identified by the veteran in 
which missiles were fired to intercept a perceived enemy 
missile attack in January 1991.  The June 2005 statement from 
the veteran's former commanding officer corroborates the 
veteran's account of this January 1991 event and also 
confirms that the veteran was in the area when the incident 
occurred.  The testimony proffered at the veteran's hearing 
also confirms that this event was the traumatic event to 
which the veteran attributes his PTSD.

In the August 2005 VA examination report, the examiner 
concludes that the veteran does not meet four of the six 
required criteria for a diagnosis of PTSD.  He also concludes 
that the veteran meets the criteria for mood disorder, with 
depressive features due to chronic pain, and alcohol 
dependence, in remission.  The examiner, who reviewed the 
veteran's service treatment records and post-service medical 
records, also explained that his psychiatric disability 
existed prior to service.

The additional medical evidence from the VA psychiatrist 
includes a March 2007 letter confirming the veteran's PTSD 
diagnosis.  In the letter, the psychiatrist discusses the 
basis for the diagnosis in terms of the applicable diagnostic 
criteria.  He also addresses the veteran's mental health 
history and explains that the veteran began experiencing 
symptoms consistent with PTSD after his second period of 
active duty, specifically the January 1991 event identified 
by the veteran as his PTSD stressor.

The evidence received since the October 2003 rating decision 
is new because it contains medical evidence establishing that 
the veteran has a confirmed diagnosis of PTSD.  The evidence 
also is new because it confirms the January 1991 event to 
which the veteran attributes his PTSD.  Neither a confirmed 
PTSD diagnosis nor a confirmed stressor was established by 
the evidence of record at the time of the October 2003 
denial.  Moreover, the Board finds that the new evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  The veteran's VA psychiatrist is a 
competent medical professional who is familiar with the 
history of the veteran's disability, and the USASCRUR 
document confirms the identified stressor.  Accordingly, new 
and material evidence has been presented to reopen the claim.



Reopened Claim

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
PTSD because it is related to service.  Specifically, he 
maintains that he developed PTSD as a result of his exposure 
to a traumatic event involving the firing of missiles in 
January 1991.

The record, including the May 2004 USASCRUR reply and 
statements dated in April 2002 and June 2005 from the 
veteran's fellow soldiers, confirm that the January 1991 
event occurred.  In addition, both the veteran's VA 
psychiatrist and the VA examiner who authored the September 
2003 and August 2005 examination reports concluded that the 
incident qualified as a traumatic event, satisfying the first 
of six criteria required for a PTSD diagnosis in accordance 
with 38 C.F.R. § 4.125(a).

Since the identified stressor has been verified, the 
remaining issue in this case is whether the veteran meets the 
criteria for a valid diagnosis of PTSD.  The Board notes that 
there is conflicting evidence of record concerning this 
issue.

Two VA examiners concluded in three VA examination reports 
that the veteran does not have PTSD.  The first examiner 
diagnosed depressive disorder in July 1997, and the second 
examiner diagnosed mood and personality disorders in 
September 2003 and August 2005.  Specifically addressing the 
issue of PTSD, the second examiner noted in the examination 
reports that the veteran did not appear to meet most of the 
criteria required for a PTSD diagnosis.  He also opined that 
the veteran's current psychiatric disability is related to 
problems that had their onset in his childhood.  The examiner 
based his opinions on a review of the claims folders, 
including the veteran's service treatment records and post-
service medical records, as well as a clinical interview of 
the veteran.

Conversely, the veteran's VA health care providers concluded 
that he does have a valid diagnosis of PTSD.  VA treatment 
records reflect that the veteran was diagnosed with sub-
clinical PTSD in 1991 and 1996.  A June 1998 treatment record 
includes a diagnostic assessment of PTSD, and treatment 
records dated from 2000 to 2007 include similar assessments.  
Moreover, the veteran's treating psychiatrist submitted a 
letter dated in March 2007 explaining the basis for the PTSD 
diagnosis.  He addressed all six criteria required for a 
valid diagnosis of PTSD, explained the manner in which each 
criterion was satisfied by the veteran's symptomatology, and 
linked the veteran's PTSD to the verified stressor.  The 
psychiatrist also addressed the conclusions of the second VA 
examiner and noted that the veteran did not begin complaining 
of PTSD symptoms until after his second period of active duty 
and the January 1991 event.

The Board has evaluated the VA examination reports and 
weighed their credibility and probative value against the VA 
treatment records and the letter from the veteran's VA 
psychiatrist.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
Board notes that each medical opinion of record is supported 
by a rationale, including a discussion of the applicable 
diagnostic criteria for PTSD, and is based on a review of the 
claims folders.  However, the Board also notes that the 
veteran's VA psychiatrist is uniquely qualified to render an 
opinion concerning the veteran's psychiatric diagnosis 
because he has provided the veteran's psychiatric treatment 
for many years.  The Board, therefore, concludes that the 
diagnosis of PTSD rendered by the veteran's VA psychiatrist 
is entitled to greater probative value than the medical 
opinions of the VA examiners.

Accordingly, since the Board concludes that the preponderance 
of the evidence establishes that the veteran has a valid 
diagnosis of PTSD, and since this diagnosis has been linked 
by medical evidence to a verified stressor, service 
connection for PTSD is warranted.  


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.

Service connection for PTSD is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


